Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed because the prior art of record, specifically Tse(US 2017/0244648) teaches a method for transmission using an interface, the method comprising: obtaining a byte block stream(See fig. 5 i.e. obtaining a byte block stream(packet with client #1…packet with client#4) ), wherein byte blocks in the byte block stream are of a predetermined byte length(See Paragraph 89, fig. 5 i.e. wherein byte blocks in the byte block stream(packet with client #1…packet with client#4) are of a predetermined byte length(512 bytes each)); mapping the byte block stream to corresponding timeslots(See Paragraph 82,89, fig. 5 i.e. a TDM multiplexer for mapping the byte block stream(packet with client #1…packet with client#4)  to corresponding timeslots)); distributing the byte block stream mapped to the timeslots(See Paragraph 179, fig. 10 i.e. a time division demultiplexer(1016) for distributing the byte block stream mapped to the timeslots).  
	Tse does not teach a method for transmission using an interface, applied to an interface variable device, the method comprising: … wherein each timeslot corresponds to one byte block… performing overhead processing on the distributed byte block stream based on an interface type configured for the interface; and sending the processed byte block stream.  
Su et al.(US 10,680,733) teaches mapping the byte block stream(See Col. 8 lines 59-64, Col. 10 lines 58-65, fig. 1,2b i.e. mapping the byte block stream to corresponding timeslots which is mapping with multiple granularities(102 of fig. 1)).
Lavian et al.(US 7,433,941) further teaches an interface variable device(See Col. 5 lines 15-21, fig. 2 i.e. an interface variable device which is a native variable interface(216)); mapping unit(See Col. 5 lines 53-67, fig. 2 i.e. a mapping unit which is MIB MAP(220)).  
Chen et al.(US 2016/0127072) teaches variable optical bandwidth(See Paragraph 6); a mapping unit(See Paragraph 161, fig. 3a i.e. GMP mapping); distributing unit(See Paragraph 164, fig. 3c i.e. distributing unit which is a serial to parallel converter).  
	However the prior art of record failed to teach a method for transmission using an interface, applied to an interface variable device, the method comprising: …wherein each timeslot corresponds to one byte block…performing overhead processing on the distributed byte block stream based on an interface type configured for the interface; and sending the processed byte block stream. 
Claim 10 is allowed because the prior art of record, specifically Tse(US 2017/0244648) teaches a method for transmission using an interface, the method comprising: receiving, by using a physical interface(See fig. 5 i.e. receiving a byte block stream(packet with client #1…packet with client#4) ), a byte block stream mapped to timeslots(See Paragraph 89, fig. 5 i.e. a byte block stream(packet with client #1…packet with client#4) mapped to timeslots), and the byte block is of a predetermined byte length(See Paragraph 89, fig. 5 i.e. the byte block(packet with client #1…packet with client#4) is of a predetermined byte length(512 bytes each)).  
Tse does not teach a method for transmission using an interface, applied to an interface variable device, the method comprising: …wherein each timeslot corresponds to one byte block; …performing overhead processing, based on an interface type of the physical interface, on the byte block stream mapped to the timeslots; and for the processed byte block stream mapped to the timeslots, demapping the corresponding byte blocks from the timeslots, to obtain the byte block stream.  
Su et al.(US 10,680,733) teaches mapping the byte block stream(See Col. 8 lines 59-64, Col. 10 lines 58-65, fig. 1,2b i.e. mapping the byte block stream to corresponding timeslots which is mapping with multiple granularities(102 of fig. 1)); a demapping unit(See Col. 9 lines 21-34,fig 11,25 i.e. a demapping unit(see fig. 25) for performing demapping(405 of fig. 11)).
Lavian et al.(US 7,433,941) further teaches an interface variable device(See Col. 5 lines 15-21, fig. 2 i.e. an interface variable device which is a native variable interface(216)); mapping unit(See Col. 5 lines 53-67, fig. 2 i.e. a mapping unit which is MIB MAP(220)).  
Chen et al.(US 2016/0127072) teaches variable optical bandwidth(See Paragraph 6); a mapping unit(See Paragraph 161, fig. 3a i.e. GMP mapping); distributing unit(See Paragraph 164, fig. 3c i.e. distributing unit which is a serial to parallel converter).  
	However the prior art of record failed to teach a method for transmission using an interface, applied to an interface variable device, the method comprising: wherein each timeslot corresponds to one byte block… performing overhead processing, based on an interface type of the physical interface, on the byte block stream mapped to the timeslots; and for the processed byte block stream mapped to the timeslots, demapping the corresponding byte blocks from the timeslots, to obtain the byte block stream.  
Claim 16 is allowed because the prior art of record, specifically Tse(US 2017/0244648) teaches an apparatus for transmission using an interface,6Application No.: 16/886,587 Attorney Docket No.: 13210074USResponse to Office Action of October 5, 2021aaaaa processor is configured to: obtain a byte block stream(See fig. 5 i.e. obtaining a byte block stream(packet with client #1…packet with client#4)), wherein byte blocks in the byte block stream are of a predetermined byte length(See Paragraph 89, fig. 5 i.e. wherein byte blocks in the byte block stream(packet with client #1…packet with client#4) are of a predetermined byte length(512 bytes each)); map the byte block stream to corresponding timeslots(See Paragraph 82,89, fig. 5 i.e. a TDM multiplexer for mapping the byte block stream(packet with client #1…packet with client#4)  to corresponding timeslots)); distribute the byte block stream mapped to the timeslots(See Paragraph 179, fig. 10 i.e. a time division demultiplexer(1016) for distributing the byte block stream mapped to the timeslots).  
	Tse does not teach an apparatus for transmission using an interface, applied to an interface variable device, wherein the apparatus comprises a processor and an optical transceiver,6Application No.: 16/886,587 
  Response to Office Action of October 5, 2021and the processor is configured to: …wherein each timeslot corresponds to one byte block; …perform overhead processing on the distributed byte block stream based on an interface type configured for the interface; and the optical transceiver is configured to send the processed byte block stream.  
	SEO et al.(US 2016/0285590) teaches an apparatus comprises a processor and an optical transceiver(See fig. 7 i.e. an apparatus(400) comprises a processor(100) and an optical transceiver(200,300)). 6Application No.: 16/886,587 Attorney Docket No.: 13210074US Response to Office Action of October 5, 2021
Su et al.(US 10,680,733) teaches mapping the byte block stream(See Col. 8 lines 59-64, Col. 10 lines 58-65, fig. 1,2b i.e. mapping the byte block stream to corresponding timeslots which is mapping with multiple granularities(102 of fig. 1)).
Lavian et al.(US 7,433,941) further teaches an interface variable device(See Col. 5 lines 15-21, fig. 2 i.e. an interface variable device which is a native variable interface(216)); mapping unit(See Col. 5 lines 53-67, fig. 2 i.e. a mapping unit which is MIB MAP(220)).  
Chen et al.(US 2016/0127072) teaches variable optical bandwidth(See Paragraph 6); a mapping unit(See Paragraph 161, fig. 3a i.e. GMP mapping); distributing unit(See Paragraph 164, fig. 3c i.e. distributing unit which is a serial to parallel converter).  
	However the prior art of record failed to teach an apparatus for transmission using an interface, …applied to an interface variable device, 6Application No.: 16/886,587Attorney Docket No.: 13210074USResponse to Office Action of October 5, 2021wherein the apparatus comprises…wherein each timeslot corresponds to one byte block; …perform overhead processing on the distributed byte block stream based on an interface type configured for the interface; and the optical transceiver is configured to send the processed byte block stream.  
	Claims 2-9,11-15,17-20 are allowed due to their dependency to allowed claims 1,10,16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637